DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

3.	The following is a non-final action in response to applicant's amendment and response dated 12/18/2020, responding to the final office action provided in rejection of claims 1-21.  Claims 1 and 12 have been amended.  Claims 1-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
(A). Drawings submitted on 04/10/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/18/2020 with respect to rejections under 35 U.S.C. § 102 and under 35 U.S.C. § 103 in particular pages 8-12, have been fully considered but are unpersuasive and/or moot in view of the new ground(s) (i.e. new cited prior art by Bartolotta et al. US 2019/0235852 A1 in view of Costa et al. US 2010/0287529 A1) or rejection below. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation "… an an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as … ;”  The second an ‘an augmented binary file” is redundant and the limitation should likely read “an augmented binary file operational functionality when executed ... ;" 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites in part:
A package management system for binary files including executable instructions, the system comprising: 
a packager executable on at least one processor and configured to: 
identify a plurality of build artifacts used to create …, and 
create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file, the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality; and 
an extractor executable on the at least one processor and configured to receive the augmented binary file and produce an output comprising the plurality of build artifacts from the augmented binary file.
Under the broadest reasonable interpretation in light of the specification, the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “identify a plurality of build artifacts” and “create and store an augmented binary file” are construed as 
None of the additional elements integrate the judicial exception into a practical application. References to steps of the method as being performed “by a system”, and “a packager executable on at least one processor” information into the algorithm amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). The “receive the augmented binary file” and “produce an output” features amount to mere data gathering, i.e., extra-solution activity. See M.P.E.P. § 2106.05(g). And to extent the fact that the information being received, identify, create, store etc. relates to a “package management” and the fact that the identified functionality are required to “the augmented binary file operational functionality is the same as the original binary file operational functionality” constitute additional elements, these features only limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h). The same goes for references to extractor and execute from or by “the augmented binary file.”
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the extra-solution 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

As to claims 2-3 and 13-14, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because describing the retrieving retrieve prerequisite to build artifacts, to create plurality artifacts only further limits the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h).

As to claims 4-5 and 15-16, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because to append a bill of materials, archive file and appending the archive file claimed 

As to claims 6-7 and 17-18, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because selecting source code file, source code directory structure, library file and decryption key to produce an output one or more user interfaces amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 8-9 and 19, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because to retrieve source code from repositories and build exe file amounts to nothing more than implementing the abstract idea on a generic computer.

As to claims 10-11 and 20-21, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more at least because append an identification signature and recognizable by a software auditing tool claimed is also performable by the human mind with aid of pen and paper, meaning the claim only further describes the abstract idea itself as opposed additional elements integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1-3, 6, 8-9, 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Costa et al. (US 2010/0287529 A1).

As to claim 1, Bartolotta discloses a package management system for binary files including executable instructions, the system comprising: 
a packager executable on at least one processor and configured to (Fig. 1, element 102, Fig. 2, elements 202a , 202b,  par. 0037, a server computer system operates a platform for executing one or more application modules that utilize one or more application components to implement an application (block 402). In various embodiments, server computer system 201 operates a platform for executing one or more applications that are part of an application package. … As used herein, "platform" refers to computer code that, when executed on a computer system, provides an environment for executing applications. The applications may be performed by executing one or more application modules that include computer code, such as, e.g., application modules 203a, 204c, 205a, and 206b): 
identify a plurality of build artifacts used to create an original binary file (par. 0038, the server computer system generates a first set of values indicative of versions of a first set of application modules specified by an application package [i.e. original binary file) stored on the server computer system for implementing the application (block 403). In the illustrated embodiment, server computer system 201 generates a first set of values, each value indicating a respective version of application modules 203a, 204c, 205a, and 206b [i.e. plurality of build artifacts]. In some embodiments, the first set [i.e. original file] of values may be included in a table such as version set 301 in FIG. 3; see further paragraph 0025, 0053 and 0055), the original binary file having an original binary file operational functionality when executed, and create and store an augmented binary file comprising the plurality of build artifacts appended to the original binary file (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package [i.e. augmented binary file] for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. see further paragraph 0025, 0053 and 0055), the augmented binary file having an augmented binary file operational functionality when executed, wherein the augmented binary file operational functionality is the same as the original binary file operational functionality (par. 0057, application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603. Further, see claim 7);

Bartolotta does not explicitly disclose an extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts from the augmented binary file.
However, Costa discloses an extractor executable on the at least one processor and configured to receive the augmented binary file (pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve [i.e. receive] each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with a included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040) and produce an output comprising the plurality of build artifacts from the augmented binary file (par. 0051-0052, the system automatically identifies multimedia applications where the final executable branch (or the final web application branch) has been implemented at step 515, thus creating [i.e. produce output] a unique application. If not, then no action is taken 516 as there is no application to update. Specifically, when the user finalizes the application [e.g., via GUI 100]. Note: application configure plurality of parameters [i.e. plurality of build artifacts] for the selected software module, see par. 0056 and Fig. 6).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts from the augmented binary file, as disclosed by Costa, for the purpose of including a setup application for configuring and combination in a standard archive file in order to organize in a folder structure and package (see paragraph 0035 of Costa).
As to claim 2, Costa discloses the system wherein the packager is further configured to retrieve one or more 15prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifacts (par. 0036, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 [i.e. prerequisite] along with at least one referenced user asset 220. … the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. As with compile step 241, package step 251 may generate multiple installers [i.e. the plurality of build artifacts] or a single, cross-platform installer, to allow the user to install the final web application on a heterogeneous set of web servers. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225. Further, see par. 0039).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include configured to retrieve one or more prerequisite build artifacts, each prerequisite build artifact required to create at least one of the plurality of build artifacts, and to add the one or more prerequisite build artifacts to the plurality of build artifacts, as disclosed by Costa, for the purpose of installing and updating any required third-party application which are identified on software dependencies (see paragraph 0036 of Costa).
As to claim 3, Costa discloses the system wherein the packager is configured to add the prerequisite build artifacts to the plurality of build artifacts by: 
creating an augmented build artifact comprising a build artifact and the prerequisite build 5artifacts required to create the build artifact (par. 0036, a package step 251 combines the application component(s) generated by compile process 240 with any externally referenced software modules from software dependencies 225 [i.e. prerequisite] along with at least one referenced user asset 220. … the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. As with compile step 241, package step 251 may generate multiple installers [i.e. the plurality of build artifacts] or a single, cross-platform installer, to allow the user to install the final web application on a heterogeneous set of web servers. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225. Further, see par. 0039; claim 1); and 
adding the augmented build artifact to the plurality of build artifacts (par. 0039, a package step 252 combines [i.e. adding] the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with a included setup program to configure the target system. This final form may be identified as a unique application for tracking purposes. If a setup program is included, that program may also install and/or update any required third-party applications. These required third-party applications are identified in software dependencies 225; see further claim 1). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include creating an augmented build artifact comprising a build artifact and the prerequisite build artifacts required to create the build artifact and adding the augmented build artifact to the plurality of build artifacts, as disclosed by Costa, for the purpose of installing and updating any required third-party application which are identified on software dependencies (see paragraph 0036 of Costa).10

As to claim 6, Bartolotta discloses the system wherein each build artifact of the plurality of build artifacts has a type selected from the group consisting of: 
source code file, 20library file (par. 0055, builder application 607, in the illustrated embodiment, includes computer code that when executed on server computer system 601, is capable of generating, from source code 602, application package 603 capable of running on execution engine 605. To build application package 603, and its associated application modules and components, builder application 607 may perform any suitable combination of operations on source code 602 including, but not limited to, one or more of: linking one or more files specified by source code 602 … files that include pre-compiled program code in a binary format [e.g., compiled library functions]. Further, see pars. 0051-0052, 0056, 0058, 0062 and 0067).

As to claim 8, Bartolotta discloses the system wherein the packager is further configured to retrieve the plurality of build artifacts from one or more source code repositories (par. 0071, the system shown in FIG. 8 implements a web-based customer relationship management (CRM) system. For example, in some embodiments, MTS 816 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 812 and to store to, and retrieve from, a database [i.e. repository] system related data. Further, see pars. 0051-0052, 0056, 0058, 0062 and 0067 for the source code ).  

As to claim 9, Costa discloses the system wherein the extractor is further configured to build a new executable using the plurality of build artifacts of the received augmented binary file (pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with a included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040; claim 1).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor is further configured to build a new executable using the plurality of build artifacts of the received augmented binary file, as disclosed by Costa, for the purpose of including a setup application for configuring and combination in a standard archive file in order to organize in a folder structure and package (see paragraph 0035 of Costa).

As to claim 12, Bartolotta discloses a method for building a binary file including executable instructions, the method 5comprising: 
A method for building a binary file including executable instructions, the method comprising (Fig. 1, element 102, Fig. 2, elements 202a , 202b,  par. 0037, a server computer system operates a platform for executing one or more application modules that utilize one or more application components to implement an application (block 402). In various embodiments, server computer system 201 operates a platform for executing one or more applications that are part of an application package. … As used herein, "platform" refers to computer code that, when executed on a computer system, provides an environment for executing applications. The applications may be performed by executing one or more application modules that include computer code, such as, e.g., application modules 203a, 204c, 205a, and 206b):  
identifying a plurality of build artifacts used to create an original binary file (par. 0038, the server computer system generates a first set of values indicative of versions of a first set of application modules specified by an application package [i.e. original binary file) stored on the server computer system for implementing the application (block 403). In the illustrated embodiment, server computer system 201 generates a first set of values, each value indicating a respective version of application modules 203a, 204c, 205a, and 206b [i.e. plurality of build artifacts]. In some embodiments, the first set of values may be included in a table such as version set 301 in FIG. 3), the original binary file having an original binary file operational functionality when executed (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. Further, see par. 0025); 
creating and storing an augmented binary file comprising the plurality of build artifacts appended to the original binary file, the augmented binary file having an augmented binary file operational functionality when executed (par. 0039, the server computer system determines a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application (block 404). Server computer system 201 generates, in the illustrated embodiment, a second set of values [i.e. build artifacts appended to the original binary file], each value indicating a respective version of a module specified by the upgrade, application package 202b, including application modules 203a, 204c, and 205b. In some embodiments, the second set of values may be included in a table such as version set 302 in FIG. 3. Server computer system 201, in some embodiments, may obtain the version indications for the second set of values from various sources, including, for example, from information related to the installation of application package 202b. Further, see par. 0025), wherein the augmented binary file operational functionality is the same as the original binary file operational functionality (par. 0057, application package 603 may be executed on execution engine 605, while application package 604 may be executed on execution engine 606. In the illustrated embodiment, however, application package 603 [i.e. original binary file] may not be executed on execution engine 606, and vice versa. Since application package 604 [i.e. augmented binary file] is generated from application package 603, both packages may be capable of performing the same operations [i.e. functionality is the same]. In some embodiments, however, application package 603 may include a feature that is not supported by application package 604, or application package 604 may include a feature that is implemented differently from application package 603. Further, see claim 7); 

Further, Costa discloses extracting the plurality of build artifacts from the augmented binary file(pars. 0036 and 0039, this combination is packaged in a form that may be downloaded and installed on a web server operated by or on behalf of the user. This final form may be identified as a unique application for tracking purposes. In some embodiments, the combination may be encapsulated in a self-extracting archive file and may include a setup application for configuring the target web server. In other embodiments, the combination may be a standard archive file (e.g., TAR, ZIP, or JAR). In still other embodiments, the combination may be organized in a folder structure and package step 251 provides an installer application to retrieve each file of the combination individually for storage on the target web server. Further at par. 0039, a package step 252 combines the application component(s) generated by compile process 242 (e.g., DLLs, executables, resource files) into one or more installation files. As with package step 251, the installation file may be an archive, a self-extracting archive, or a self-extracting archive with a included setup program to configure the target system. Note: modified application [i.e. augmented binary file] by configuration editor 210, see, Fig. 1, par. 0034. Further, application is executable, see pars. 0039-0040; claim 1);
and creating a new binary file with the extracted plurality of build artifacts (par. 0051, the system automatically identifies multimedia applications where the final executable branch (or the final web application branch) has been implemented at step 515, thus creating [i.e. produce output] a unique application. If not, then no action is taken 516 as there is no application to update. Specifically, when the user finalizes the application [e.g., via GUI 100]. Note: application configure plurality of parameters [i.e. plurality of build artifacts] for the selected software module, see par. 0056 and Fig. 6; claim 1).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include extractor executable on the at least one processor and produce an output comprising the plurality of build artifacts from the augmented binary file, as disclosed by Costa, for the purpose of including a setup application for configuring and combination in a standard archive file in order to organize in a folder structure and package (see paragraph 0035 of Costa). 

As to claim 13, (the method claim) recites substantially similar limitations to claim 2 (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the method claim) recites substantially similar limitations to claim 3 (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the method claim) recites substantially similar limitations to claim 6  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the method claim) recites substantially similar limitations to claim 8 (the system  claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Costa et al. (US 2010/0287529 A1) and further in view of Bowhill et al. (US 2004/0015831 A1).

As to claim 4, Bartolotta does not explicitly disclose append a bill of materials to the augmented binary file and produce an output comprising the bill of materials.

However, Bowhill discloses the system wherein the packager is further configured to append a bill of materials to the augmented binary file, the bill of materials comprising data identifying each 10build artifact of the plurality of build artifacts (pars. 0039-0041, file system 128 includes modified [i.e. augmented] copy 200, index 202, batch files 204, database 206, new index 208, packages 210, and distribution files 212. The system copies CVS repository copy 120 into modified copy 200. Local modifications and enhancements are typically made and stored in CVS repository 102. However, modifications and enhancements can also be made to the source code files within modified copy 200. … Batch request generator 214 uses index 202 to create batch files 204. Each batch file in batch files 204 contains the instructions for creating a package. … New index 208 is created using data within database 206 and includes information about which packages have been built and are available. Appended to each entry in new index 208 are the fields indicating the support class and install class for each package and whether the package is being made available to customers. Further, see par. 0046, claims 1-4, 8 and 10-13. Examiner note: wherein bill of materials is an index that indicates all required files for the build package); and 
further comprising a program information tool configured to receive the augmented binary file  (par. 0044, distribution files 212 store the source code files downloaded from the Internet. These files can be received in a format known as a .tar file. After receipt, portbuilder 124 unpacks the .tar file into separate source files and instruction files for building a package) and produce an output comprising the bill of materials (pars.0052-0053,After all of the packages have been built and are available in packages 210, portbuilder 124 creates new index 208 including the support class, install class and whether the package is provided (320). Finally, portbuilder 124 moves packages 210 and new index 208 to portserver 114 (322). Examiner note: wherein bill of materials is an index that indicates all required files for the build package).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append a bill of materials to the augmented binary file and produce an output comprising the bill of materials, as disclosed by Bowhill, for the purpose of building customized versions of ports collections, while eliminating the drawbacks listed above (see paragraph 0010 of Bowhill).

As to claim 5, Bartolotta does explicitly discloses the system wherein the packager is configured to append the plurality of build artifacts to the original binary file by combining the plurality of build artifacts into an archive file and appending the archive file to the original binary file.
However, Bowhill discloses the system wherein the packager is configured to append the plurality of 15build artifacts to the original binary file by combining the plurality of build artifacts into an archive file and appending the archive file to the original binary file (pars. 0042-0043 and 0049, new index 208 is created using data within database 206 and includes information about which packages have been built and are available. Appended to each entry in new index 208 are the fields indicating the support class and install class for each package and whether the package is being made available to customers. The packages that have been built are stored in packages 210. In addition to storing the built packages, packages 210 is used to keep track of whether a package has already been built. If a package is already stored within packages 210, virtual servers 126 will not rebuild it. … After the CVS repository 120 has been copied [i.e. achieve], portbuilder 124 creates index 202 of modified copy 200 of the CVS repository (306). Batch request generator 214 uses index 202 to create batch files 204 (308).).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append the plurality of build artifacts to the original binary and appending the archive file to the original binary file, as disclosed by Bowhill for the purpose of building customized versions of ports collections, while eliminating the drawbacks listed above (see paragraph 0010 of Bowhill ).

As to claim 15, (the method claim) recites substantially similar limitations to claim 4  (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the method claim) recites substantially similar limitations to claim 5  (the system claim) and is therefore rejected using the same art and rationale set forth above.



Claims 7, 10-11, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Bartolotta et al (US 2019/0235852 A1) in view of Costa et al. (US 2010/0287529 A1) and further in view of Goldsmid et al (US 2009/0327711 A1.

As to claim 7, Bartolotta does not explicitly disclose encryption, decryption of outputting of augmented finery file.  
However, Goldsmid discloses the system wherein the packager is further configured to encrypt the plurality of build artifacts such that the extractor requires a decryption key to produce an output 5comprising the plurality of build artifacts from the augmented binary file (Goldsmid teaches the proxy engine decrypts and emulates the protected code on behalf of the binary at 212. This permits the proxy engine to execute [i.e. extract] the protected code on behalf of the binary via emulation to check when modification [i.e. augmented] is detected. At par. 0050 stats, “the module-authentication engine does not detect modification, then the proxy engine emulates the protected sections. Emulation of the protected sections permits the removed and encrypted sections of the key to be decrypted and executed by the proxy engine on behalf of the binary. Decrypting and executing the removed and encrypted sections of the key in the proxy engine in kernel mode presents many challenges to a hacker as opposed to decrypting and running the removed and encrypted sections of the key in user mode”. Further, see pars. x0036-0038).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

As to claim 10, Goldsmid discloses the system wherein the packager is further configured to append an identification signature to the augmented binary file (Goldsmid teaches cryptographically-signed file [i.e. binary file] which is modified [i.e. augmented] then check/verify with identification signature. At par. 0025, an integrity check can be done by checking pages in memory by computing a hash and then comparing it against a cryptographically-signed file. This is done by the module-authentication engine 128 which can target and validate the hash and signatures of specific memory pages across the processes memory space. It is also possible to dynamically generate memory page hashes at runtime from the full binary hash and signature (explained below in detail in the virtual function embodiment). In other embodiments, the integrity check can be done by hashing the piece of protected code and comparing it with a predefined hash and then, using the hash of code as a parameter for other actions).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include append an identification signature to the augmented binary file, as disclosed by Goldsmid, because such inclusion will enhance integrity check at time of 

As to claim 11, Goldsmid discloses the system wherein the identification signature is recognizable by a software auditing tool (Goldsmid teaches check/verification signature is part of software auditing/checking [i.e. cryptographically checking the hash of the binary and its signature] tool. At par. 0028 states, “cryptographically checking the hash of the binary and its signature”. Further, see pars. 0023, 0025, 0037 and 0050).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bartolotta to include the identification signature is recognizable by a software auditing too, as disclosed by Goldsmid, because such inclusion will insure that integrity verification check is part of auditing/checking process of audit to protect modifying the code from hacker (see paragraphs 0028, 0037 and 0050 of Goldsmid).

As to claim 18, (the method claim) recites substantially similar limitations to claim 7  (the system claim) and is therefore rejected using the same art and rationale set forth above.
  
As to claim 20, (the method claim) recites substantially similar limitations to claim 10  (the system claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 21, (the method claim) recites substantially similar limitations to claim 11  (the system claim) and is therefore rejected using the same art and rationale set forth above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199